Exhibit 10.5

 

Amended and Restated
1997 Stock Option Plan

 

1.             Purpose of Plan

 

1.1           This Amended and Restated 1997 Stock Option Plan, amended to
increase the number of Option Shares and other shares authorized hereby, and
herby referred to as the 2004 Non-Qualified Stock Compensation Plan (the “Plan”)
of Centiv, Inc., a Delaware corporation (the “Company”) is adopted for
employees, directors and other persons associated with the Company, and is
intended to advance the best interests of the Company by providing those persons
who have a substantial responsibility for its management and growth with
additional incentive and by increasing their proprietary interest in the success
of the Company, thereby encouraging them to maintain their relationships with
the Company.  Further, the availability and offering of stock options and common
stock under the Plan supports and increases the Company’s ability to attract and
retain individuals of exceptional talent upon whom, in large measure, the
sustained progress, growth and profitability of the Company depends.

 

2.             Definitions

 

2.1           For Plan purposes, except where the context might clearly indicate
otherwise, the following terms shall have the meanings set forth below:

 

“Board” shall mean the Board of Directors of the Company.

 

“Committee” shall mean the Compensation Committee, or such other committee
appointed by the Board, which shall be designated by the Board to administer the
Plan, or the Board if no committees have been established.  The Committee shall
be composed of three or more persons as from time to time are appointed to serve
by the Board.  Each member of the Committee, while serving as such, shall be a
disinterested person with the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”).

 

“Common Stock” shall mean the Company’s Common Stock, $.001 par value per share
or such other shares or securities in the event that the outstanding Common
Stock are hereafter changed into or exchanged for different securities of the
Company.

 

“Company” shall mean Centiv, Inc., a Delaware corporation, and any parent or
subsidiary corporation of Centiv, Inc., as such terms are defined in Sections
425(e) and 425(f), respectively, of Internal Service Code (the “Code”).

 

“Fair Market Value” shall mean, with respect to the date a given stock option is
granted or exercised, the average of the highest and lowest reported sales
prices of the Common Stock, as reported by such responsible reporting service as
the Committee may select, or if there were no transactions in the Common Stock
on such day, then the last preceding day on which transactions took place.  The
above withstanding, the Committee may determine the Fair Market Value in such
other manner as it may deem more equitable for Plan purposes or as is required
by applicable laws or regulations.

 

“Optionee” shall mean an employee of the company who has been granted one or
more Stock Options under the Plan.

 

1

--------------------------------------------------------------------------------


 

“Option Shares” shall mean shares of Common Stock which are issued by the
Company pursuant to Section 5, below.

 

“Common Stockholder” means the employee of, consultant to, or director of the
Company or other person to whom shares of Common Stock are issued pursuant to
this Plan.

 

“Common Stock Agreement” means an agreement executed by a Common Stockholder and
the Company as contemplated by Section 5, below, which imposes on the shares of
Common Stock held by the Common Stockholder such restrictions as the Board or
Committee deem appropriate.

 

“Stock Option” or “Non-Qualified Stock Option” or “NQSO” shall mean a stock
option granted pursuant to the terms of the Plan.

 

“Stock Option Agreement” shall mean the agreement between the Company and the
Optionee under which the Optionee may purchase Common Stock hereunder.

 

3.             Administration of the Plan

 

3.1           The Committee shall administer the Plan and accordingly, it shall
have full power to grant Stock Options and Common Stock, construe and interpret
the Plan, establish rules and regulations and perform all other acts, including
the delegation of administrative responsibilities, it believes reasonable and
proper.

 

3.2           The determination of those eligible to receive Stock Options and
Common Stock, and the amount, type and timing of each grant and the terms and
conditions of the respective stock option agreements and other stock
compensation agreements shall rest in the sole discretion of the Committee,
subject to the provisions of the Plan.

 

3.3           The Committee may cancel any Stock Options awarded under the Plan
if an Optionee conducts himself in a manner which the Committee determines to be
inimical to the best interest of the Company, as set forth more fully in
paragraph 8 of Article 11 of the Plan.

 

3.4           The Board, or the Committee, may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, or in any granted Stock
Option, in the manner and to the extent it shall deem necessary to carry it into
effect.

 

3.5           Any decision made, or action taken, by the Committee or the Board
arising out of or in connection with the interpretation and administration of
the Plan shall be final and conclusive.

 

3.6           Meetings of the Committee shall be held at such times and places
as shall be determined by the Committee.  A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.  In addition, the Committee may take any
action otherwise proper under the Plan by the affirmative vote, taken without a
meeting, of a majority of its members.

 

3.7           No member of the Committee shall be liable for any act or omission
of any other member of the Committee or for any act or omission on his own part,
including, but not limited to, the exercise of any power or discretion given to
him under the Plan, except those resulting from his own

 

2

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct.

 

3.8           The Company, through its management, shall supply full and timely
information to the Committee on all matters relating to the eligibility of
Optionees, their duties and performance, and current information on any
Optionee’s death, retirement, disability or other termination of association
with the Company, and such other pertinent information as the Committee may
require.  The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties hereunder.

 

4.             Shares Subject to the Plan

 

4.1           The total number of shares of the Company available for grants of
Stock Options and Compensation Stock under the Plan shall be Ten Million
(10,000,000) shares, subject to adjustment for the anti-dilutive provisions in
accordance with Article 7 of the Plan, which shares may be either authorized but
unissued or reacquired Common Stock of the Company.

 

4.2           If a Stock Option or portion thereof shall expire or terminate for
any reason without having been exercised in full, the un-purchased shares
covered by such NQSO shall be available for future grants of Stock Options.

 

5.             Award of Common Stock

 

5.1           The Board or Committee from time to time, in its absolute
discretion, may (a) award Common Stock to employees of, consultants to, and
directors of the Company, and such other persons as the Board or Committee may
select, and (b) permit Holders of Stock Options to exercise such Options prior
to full vesting therein and hold the Common Stock issued upon exercise of the
Option as Common Stock.  In either such event, the owner of such Common Stock
shall hold such stock subject to such vesting schedule as the Board or Committee
may impose or such vesting schedule to which the Option was subject, as
determined in the discretion of the Board or Committee.

 

5.2           Common Stock shall be issued only pursuant to a Common Stock
Agreement, which shall be executed by the Common Stockholder and the Company and
which shall contain such terms and conditions as the Board or Committee shall
determine consistent with this Plan, including such restrictions on transfer as
are imposed by the Common Stock Agreement.

 

5.3           Upon delivery of the shares of Common Stock to the Common
Stockholder, below, the Common Stockholder shall have, unless otherwise provided
by the Board or Committee, all the rights of a stockholder with respect to said
shares, subject to the restrictions in the Common Stock Agreement, including the
right to receive all dividends and other distributions paid or made with respect
to the Common Stock.

 

5.4.          Notwithstanding anything in this Plan or any Common Stock
Agreement to the contrary, no Common Stockholders may sell or otherwise
transfer, whether or not for value, any of the Common Stock prior to the date on
which the Common Stockholder is vested therein.

 

5.5           All shares of Common Stock issued under this Plan (including any
shares of Common Stock and other securities issued with respect to the shares of
Common Stock as a result of stock dividends, stock splits or similar changes in
the capital structure of the Company) shall be subject to such restrictions as
the Board or Committee shall provide, which restrictions may include, without

 

3

--------------------------------------------------------------------------------


 

limitation, restrictions concerning voting rights, transferability of the Common
Stock and restrictions based on duration of employment with the Company, Company
performance and individual performance; provided that the Board or Committee
may, on such terms and conditions as it may determine to be appropriate, remove
any or all of such restrictions.  Common Stock may not be sold or encumbered
until all applicable restrictions have terminated or expire.  The restrictions,
if any, imposed by the Board or Committee of the Board under this Section 5 need
not be identical for all Common Stock and the imposition of any restrictions
with respect to any Common Stock shall not require the imposition of the same or
any other restrictions with respect to any other Common Stock.

 

5.6           Each Common Stock Agreement shall provide that the Company shall
have the right to repurchase from the Common Stockholder the unvested Common
Stock upon a termination of employment, termination of directorship or
termination of a consultancy arrangement, as applicable, at a cash price per
share equal to the purchase price paid by the Common Stockholder for such Common
Stock.

 

5.7           In the discretion of the Board or Committee, the Common Stock
Agreement may provide that the Company shall have the right of first refusal
with respect to the Common Stock and a right to repurchase the vested Common
Stock upon a termination of the Common Stockholder’s employment with the
Company, the termination of the Common Stockholder’s consulting arrangement with
the Company, the termination of the Common Stockholder’s service on the
Company’s Board, or such other events as the Board or Committee may deem
appropriate.

 

5.8           The Board or Committee shall cause a legend or legends to be
placed on certificates representing shares of Common Stock that are subject to
restrictions under Common Stock Agreements, which legend or legends shall make
appropriate reference to the applicable restrictions.

 

6.             Stock Option Terms and Conditions

 

6.1           Consistent with the Plan’s purpose. Stock Options may be granted
to non-employee directors of the Company or other persons who are performing or
who have been engaged to perform services of special importance to the
management, operation or development of the Company.

 

6.2           All Stock Options granted under the Plan shall be evidenced by
agreements which shall be subject to applicable provisions of the Plan, and such
other provisions as the Committee may adopt, including the provisions set forth
in paragraphs 2 through 11 of this Section 6.

 

6.3           All Stock Options granted hereunder must be granted within ten
years from the earlier of the date of this Plan is adopted or approved by the
Company’s shareholders.

 

6.4           No Stock Option granted to any employee or 10% Shareholder shall
be exercisable after the expiration of ten years from the date such NQSO is
granted.  The Committee, in its discretion, may provide that an Option shall be
exercisable during such ten year period or during any lesser period of time.

 

The Committee may establish installment exercise terms for a Stock Option such
that the NQSO becomes fully exercisable in a series of cumulating portions.  If
an Optionee shall not, in any given installment period, purchase all the Common
Stock which such Optionee is entitled to purchase within such installment
period, such Optionee’s right to purchase any Common Stock not purchased in such
installment period shall continue until the expiration or sooner termination of
such NQSO.  The Committee may also accelerate the exercise of any NQSO, with
mutual written consent of the holders of any Stock Options.  However, no NQSO,
or any portion thereof, may be exercisable until thirty (30)

 

4

--------------------------------------------------------------------------------


 

days following date of grant (“30-Day Holding Period.”).

 

6.5           A Stock Option, or portion thereof, shall be exercised by delivery
of (i) a written notice of exercise to the Company specifying the number of
Common Stock to be purchased, and (ii) payment of the full price of such Common
Stock, as fully set forth in paragraph 6 of this Section 6.

 

No NQSO or installment thereof shall be exercisable except with respect to whole
shares, and fractional share interests shall be disregarded.  Not less than 100
Common Stock may be purchased at one time unless the number purchased is the
total number at the time available for purchase under the NQSO.  Until the
Common Stock represented by an exercised NQSO are issued to an Optionee, be
shall have none of the rights of a shareholder.

 

6.6           The exercise price of a Stock Option, or portion thereof, may be
paid:

 

A.            In United States dollars, in cash or by cashier’s check, certified
check, bank draft or money order, payable to the order of the Company in an
amount equal to the option price; or

 

B.            At the discretion of the Committee, through the delivery of fully
paid and nonassessable Common Stock, with an aggregate Fair Market Value on the
date the NQSO is exercised equal to the option price, provided such tendered
Shares have been owned by the Optionee for at least one year prior to such
exercise; or

 

C.            By a combination of both A and B above; or

 

D.            By a Secured Promissory Note, secured by equity approved by the
Committee.  The Committee shall determine acceptable methods for tendering
Common Stock as payment upon exercise of a Stock Option and may impose such
limitations and prohibitions on the use of Common Stock to exercise an NQSO as
it deems appropriate.

 

6.7           With the Optionee’s consent, the Committee may cancel any Stock
Option issued under this Plan and issue a new NQSO to such Optionee.

 

6.8           Except by will or the laws of descent and distribution, no right
or interest in any Stock Option granted under the Plan shall be assignable or
transferable, and no right or interest of any Optionee shall be liable for, or
subject to, any lien, obligation or liability of the Optionee.  Stock Options
shall be exercisable during the Optionee’s lifetime only by the Optionee or the
duly appointed legal representative of an incompetent Optionee.

 

6.9           If the Optionee shall die while associated with the Company or
within three months after termination of such association, the personal
representative or administrator of the Optionee’s estate or the person(s) to
whom an NQSO granted hereunder shall have been validly transferred by such
personal representative or administrator pursuant to the Optionee’s will or the
laws of descent and distribution, shall have the right to exercise the NQSO for
one year after the date of the Optionee’s death, to the extent (i) such NQSO was
exercisable on the date of such termination of employment by death, and (ii)
such NQSO was not exercised, and (iii) the exercise period may not be extended
beyond the expiration of the term of the Option.

 

No transfer of a Stock Option by the will of an Optionee or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the

 

5

--------------------------------------------------------------------------------


 

transferee or transferee of the terms and conditions by such Stock Option.

 

In the event of death following termination of the Optionee’s association with
the Company while any portion of an NQSO remains exercisable, the Committee, in
its discretion, may provide for an extension of the exercise period of up to one
year after the Optionee’s death but not beyond the expiration of the term of the
Stock Option.

 

6.10         Any Optionee who disposes of Common Stock acquired on the exercise
of a NQSO by sale or exchange either (i) within two years after the date of the
grant of the NQSO under which the stock was acquired, or (ii) within one year
after the acquisition of such Shares, shall notify the Company of such
disposition and of the amount realized upon such disposition.  The transfer of
Common Stock may also be made under applicable provisions of the Securities Act
of 1933, as amended.

 

7.             Adjustments or Changes in Capitalization

 

7.1           In the event that the outstanding Common Stock of the Company are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company by reason of merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split-up or stock dividend:

 

A.            Prompt, proportionate, equitable, lawful and adequate adjustment
shall be made of the aggregate number and kind of shares subject to Stock
Options which may be granted under the Plan, such that the Optionee shall have
the right to purchase such Common Stock as may be issued in exchange for the
Common Stock purchasable on exercise of the NQSO had such merger, consolidation,
other reorganization, recapitalization, reclassification, combination of shares,
stock split-up or stock dividend not taken place, provided however that,
notwithstanding anything in this Plan to the contrary the number of Plan Shares
shall not be affected or altered in any way by reason of a reverse split of the
Company’s Common Stock;

 

B.            Rights under unexercised Stock Options or portions thereof granted
prior to any such change, both as to the number or kind of shares and the
exercise price per share, shall be adjusted appropriately, provided that such
adjustments shall be made without change in the total exercise price applicable
to the unexercised portion of such NQSO’s but by an adjustment in the price for
each share covered by such NQSO’s, provided however that, notwithstanding
anything in this Plan to the contrary, the number of Plan Shares shall be
affected or altered in any way by reason of a reverse split of the Company’s
Common Stock;

 

C.            Upon any dissolution or liquidation of the Company or any merger
or combination in which the Company is not a surviving corporation, each
outstanding Stock Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his NQSO in whole or in part, to the extent that it
shall not have been exercised, without regard to any installment exercise
provisions in such NQSO.

 

D.            Pursuant to Title 17, Chapter II, Part 230-416(a), notwithstanding
anything contained in the Plan to the contrary, including any adjustments
discussed in this Paragraph 7, the Plan Shares shall be anti-dilutive in the
event of a reverse stock split by the Company, i.e. a reverse stock split by the
Company shall not effect any reduction in the number of Plan Shares remaining in
the Plan at the effective time of such reverse stock split(s).

 

6

--------------------------------------------------------------------------------


 

7.2           The foregoing adjustments and the manner of application of the
foregoing provisions shall be determined solely by the Committee, whose
determination as to what adjustments shall be made and the extent thereof, shall
be final, binding and conclusive.  No fractional Shares shall be issued under
the Plan on account of any such adjustments.

 

8.             Merger, Consolidation or Tender Offer

 

8.1           If the Company shall be a party to a binding agreement to any
merger, consolidation or reorganization or sale of substantially all the assets
of the Company, each outstanding Stock Option shall pertain and apply to the
securities and/or property which a shareholder of the number of Common Stock of
the Company subject to the NQSO would be entitled to receive pursuant to such
merger, consolidation or reorganization or sale of assets.

 

8.2           In the event that:

 

A.            Any person other than the Company shall acquire more than 20% of
the Common Stock of the Company through a tender offer, exchange offer or
otherwise:

 

B.            A change in the “control” of the Company occurs, as such term is
defined in Rule 405 under the Securities Act of 1933;

 

C.            There shall be a sale of all or substantially all of the assets of
the Company;

 

any then outstanding Stock Option held by an Optionee, who is deemed by the
Committee to be a statutory officer (“Insider”) for purposes of Section 16 of
the Securities Exchange Act of 1934 shall be entitled to receive, subject to any
action by the Committee revoking such an entitlement as provided for below, in
lieu of exercise of such Stock Option, to the extent that it is then
exercisable, a cash payment in an amount equal to the difference between the
aggregate exercise price of such NQSO, or portion thereof, and, (i) in the event
of an offer or similar event, the final offer price per share paid for Common
Stock, or such lower price as the Committee may determine to conform an option
to preserve its Stock Option status, times the number of Common Stock covered by
the NQSO or portion thereof, or (ii) in the case of an event covered by B or C
above, the aggregate Fair Market Value of the Common Stock covered by the Stock
Option, as determined by the Committee at such time.

 

8.3           Any payment which the Company is required to make pursuant to
paragraph 8.2 of this Section 8 shall be made within 15 business days, following
the event which results in the Optionee’s right to such payment.  In the event
of a tender offer in which fewer than all the shares which are validly tendered
in compliance with such offer are purchased or exchanged, then only that portion
of the shares covered by an NQSO as results from multiplying such shares by a
fraction, the numerator of which is the number of Common Stock acquired pursuant
to the offer and the denominator of which is the number of Common Stock tendered
in compliance with such offer shall be used to determine the payment thereupon. 
To the extent that all or any portion of a Stock Option shall be affected by
this provision, all or such portion of the NQSO shall be terminated.

 

8.4           Notwithstanding paragraphs 8.1 and 8.3 of this Section 8, the
Committee may, by unanimous vote and resolution, unilaterally revoke the
benefits of the above provisions:  provided, however, that such vote is taken no
later than ten business days following public announcement of the intent of an
offer or the change of control, whichever occurs earlier.

 

7

--------------------------------------------------------------------------------


 

9.             Amendment and Termination of Plan

 

9.1           The Board may at any time, and from time to time, suspend or
terminate the Plan in whole or in part or amend it from time to time in such
respects as the Board may deem appropriate and in the best interest of the
Company.

 

9.2           No amendment, suspension or termination of this Plan shall,
without the Optionee’s consent, alter or impair any of the rights or obligations
under any Stock Option theretofore granted to him under the Plan.

 

9.3           The Board may amend the Plan, subject to the limitations cited
above, in such manner as it deems necessary to permit the granting of Stock
Options meeting the requirements of future amendments or issued regulations, if
any, to the Code.

 

9.4           No NQSO may be granted during any suspension of the Plan or after
termination of the Plan.

 

10.           Government and Other Regulations

 

10.1         The obligation of the Company to issue, transfer and deliver Common
Stock for Stock Options exercised under the Plan shall be subject to all
applicable laws, regulations, rules, orders and approval which shall then be in
effect and required by the relevant stock exchanges on which the Common Stock
are traded and by government entities as set forth below or as the Committee in
its sole discretion shall deem necessary or advisable.  Specifically, in
connection with the Securities Act of 1933, as amended, upon exercise of any
Stock Option, the Company shall not be required to issue Common Stock unless the
Committee has received evidence satisfactory to it to the effect that the
Optionee will not transfer such shares except pursuant to a registration
statement in effect under such Act or unless an opinion of counsel satisfactory
to the Company has been received by the Company to the effect that such
registration is not required.  Any determination in this connection by the
Committee shall be final, binding and conclusive.  The Company may, but shall in
no event be obligated to, take any other affirmative action in order to cause
the exercise of a Stock Option or the issuance of Common Stock pursuant thereto
to comply with any law or regulation of any government authority.

 

11.           Miscellaneous Provisions

 

11.1         No person shall have any claim or right to be granted a Stock
Option or Common Stock under the Plan, and the grant of an NQSO or Common Stock
under the Plan shall not be construed as giving an Optionee or Common
Stockholder the right to be retained by the Company.  Furthermore, the Company
expressly reserves the right at any time to terminate its relationship with an
Optionee with or without cause, free from any liability, or any claim under the
Plan, except as provided herein, in an option agreement, or in any agreement
between the Company and the Optionee.

 

11.2         Any expenses of administering this Plan shall be borne by the
Company.

 

11.3         The payment received from Optionee from the exercise of Stock
Options under the Plan shall be used for the general corporate purposes of the
Company.

 

11.4         The place of administration of the Plan shall be in the State of
California, and the

 

8

--------------------------------------------------------------------------------


 

validity, construction, interpretation, administration and effect of the Plan
and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of California.

 

11.5         Without amending the Plan, grants may be made to persons who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions, consistent with the Plan’s purpose, different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to create equitable opportunities given differences in tax laws in
other countries.

 

11.6         In addition to such other rights of indemnification as they may
have as members of the Board or the Committee, the members of the Committee
shall be indemnified by the Company against all costs and expenses reasonably
incurred by them in connection with any action, suit or proceeding to which they
or any of them may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Stock Option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except a judgment based upon a finding of bad faith; provided that upon the
institution of any such action, suit or proceeding a Committee member shall, in
writing, give the Company notice thereof and an opportunity, at its own expense,
to handle and defend the same, with counsel acceptable to the Optionee, before
such Committee member undertakes to handle and defend it on his own behalf.

 

11.7         Stock Options may be granted under this Plan from time to time, in
substitution for stock options held by employees of other corporations who are
about to become employees of the Company as the result of a merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of the assets of the employing corporation or the acquisition by
the Company of stock of the employing corporation as a result of which it
becomes a subsidiary of the Company.  The terms and conditions of such
substitute stock options so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Board of Directors of the Company at
the time of grant may deem appropriate to conform, in whole or in part, to the
provisions of the stock options in substitution for which they are granted, but
no such variations shall be such as to affect the status of any such substitute
stock options as a stock option under Section 422A of the Code.

 

11.8         Notwithstanding anything to the contrary in the Plan, if the
Committee finds by a majority vote, after full consideration of the facts
presented on behalf of both the Company and the Optionee, that the Optionee has
been engaged in fraud, embezzlement, theft, insider trading in the Company’s
stock, commission of a felony or proven dishonesty in the course of his
association with the Company or any subsidiary corporation which damaged the
Company or any subsidiary corporation, or for disclosing trade secrets of the
Company or any subsidiary corporation, the Optionee shall forfeit all
unexercised Stock Options and all exercised NQSO’s under which the Company has
not yet delivered the certificates and which have been earlier granted to the
Optionee by the Committee.  The decision of the Committee as to the cause of an
Optionee’s discharge and the damage done to the Company shall be final.  No
decision of the Committee, however, shall affect the finality of the discharge
of such Optionee by the Company or any subsidiary corporation in any manner.

 

12.           Written Agreement

 

12.1         Each Stock Option granted hereunder shall be embodied in a written
Stock Option Agreement which shall be subject to the terms and conditions
prescribed above and shall be signed by the Optionee and by the President or any
Vice President of the Company, for and in the name and on behalf of the
Company.  Such Stock Option

 

9

--------------------------------------------------------------------------------


 

Agreement shall contain such other provisions as the Committee, in it’s sole
descretion shall deem advisable.

 

 

(the rest of this page intentionally left blank)

 

10

--------------------------------------------------------------------------------


 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (“Option”) is entered into effective the      day of
    2004, by and between                                      (“Optionee”) and
Centiv, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company and Optionee are parties to
                                         , (the “Agreement”) and,
contemporaneously with my execution of this Option, in consideration for and as
an inducement for Optionee entering into the Agreement, the Company has agreed
to issue to Optionee options to purchase shares of its $.001 par value common
stock (the “Common Stock”)

 

NOW, THEREFORE, for and in consideration of the mutual promises herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
Optionee and the Company agree as follows:

 

1.                                      The Option

 

In consideration for Optionee entering into the Amendment, the Company hereby
grants to Optionee the option to acquire                             
(                  ) shares of its Common Stock (the “Option Shares”), at a
purchase price (each, an “Option Price”) as follows:

 

2.                                      Term and Exercise of Option

 

A)  Term of Option.  Subject to the terms of this Option, Optionee shall have
the right to exercise the Option in whole or in part, until the fifth (5th)
anniversary of Optionee’s execution hereof.

 

B)  Exercise of the Option.  The Option may be exercised either in full or in
part and from time to time by Optionee upon written notice to the Company
setting out the number of Option Shares to be purchased accompanied by payment
of the applicable portion of the Option Price.

 

C)  Issuance of Option Shares.  Upon receipt of notice of exercise and payment
of the Option Price, the Company shall immediately cause the delivery of the
Option Shares so purchased to Optionee, or in such name or names as Optionee may
designate.  In the event the Option is exercised in respect of less than all of
the Option Shares purchasable on such exercise at any time prior to the date of
expiration hereof, the remaining Option Shares shall continue to be subject to
adjustment as set forth in paragraph 3 hereof.

 

3.                                      Adjustment of Option Shares

 

The number of Option Shares purchasable pursuant to this Option shall be subject
to adjustment from time to time upon the happening of certain events, as
follows:

 

A)          Adjustment for Recapitalization.    In the event the Company shall
(a) subdivide its outstanding shares of Common Stock, or (b) issue or convert by
a reclassification or

 

11

--------------------------------------------------------------------------------


 

recapitalization of its shares of Common Stock into, for, or with other
securities (a “Recapitalization”), the number of Option Shares purchasable
hereunder immediately following such Recapitalization shall be adjusted so that
Optionee shall be entitled to receive the kind and number of Option Shares or
other securities of the Company measured as a percentage of the current issued
and outstanding shares of Company’s Common Stock as of the date hereof, which it
would have been entitled to receive had such Option been exercised immediately
prior to the happening of such event or any record date with respect thereto;
provided however that, notwithstanding anything in this Plan to the contrary,
the number of Plan Shares shall be affected or altered in any way by reason of a
reverse split of the Company’s common Stock, and that any adjustment to the
Option Price shall not exceed 10% in event of a reverse split of the Company’s
common Stock.

 

B)            Preservation of Purchase Rights Under Consolidation.    Subject to
paragraph 3.A. above, in case of any Recapitalization or any other consolidation
of the Company with or merger of the Company into another corporation, or in
case of any sale or conveyance to another corporation of the property of the
Company as an entirety or substantially as an entirety, the Company shall prior
to the closing of such transaction, cause such successor or purchasing
corporation, as the case may be, to acknowledge and accept responsibility for
the Company’s obligations hereunder and to grant Optionee the right thereafter
upon payment of the Option Price to purchase the kind and amount of shares and
other securities and property which he would have owned or have been entitled to
receive after the happening of such consolidation, merger, sale or conveyance. 
The provisions of this paragraph shall similarly apply to successive
consolidations, mergers, sales or conveyances.

 

C)            Notice of Adjustment.   Whenever the number of Option Shares
purchasable hereunder is adjusted, as herein provided, the Company shall mail by
first class mail, postage prepaid, to Optionee notice of such adjustment or
adjustments, and shall deliver to Optionee setting forth the adjusted number of
Option Shares purchasable and a brief statement of the facts requiring such
adjustment, including the computation by which such adjustment was made.

 

4.                                      Assignment

 

The rights represented by this Option may only be assigned or transferred by
Optionee to an affiliate or retirement plan, or to a trust if affected as the
result of estate planning.  For the purpose of this Option, the term “affiliate”
shall be defined as a family member or an enterprise that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control of Optionee; otherwise, this Option and the rights
hereunder shall not be assigned by either party hereto.

 

5.                                      Counterparts

 

This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  A facsimile, telecopy or other reproduction of
this instrument may be executed by one or more parties hereto and such executed
copy may be delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding

 

12

--------------------------------------------------------------------------------


 

and effective for all purposes.  At the request of any party hereto, all parties
agree to execute an original of this instrument as well as any facsimile,
telecopy or other reproduction hereof.

 

6.                                      Further Documentation

 

Each party hereto agrees to execute such additional instruments and take such
action as may be reasonably requested by the other party to affect the
transaction, or otherwise to carry out the intent and purposes of this Option.

 

7.                                      Notices

 

All notices and other communications hereunder shall be in writing and shall be
sent by prepaid first class mail to the parties at the following addresses, as
amended by the parties with written notice to the other:

 

To Optionee:

 

 

 

 

 

 

Telephone:

(       )

 

Facsimile:

 (       )

 

 

To the Company:

Centiv, Inc.

 

998 Forest Edge Dr.

 

Vernon Hills, Ill, 60061

 

Telephone: (847) 876-8300

 

Facsimile:  (847)

 

8.                                      Governing Law

 

This Option was negotiated, and shall be governed by the laws of Delaware
notwithstanding any conflict-of-law provision to the contrary.

 

9.                                      Entire Option

 

This Option sets forth the entire understanding between the parties hereto and
no other prior written or oral statement or agreement shall be recognized or
enforced.

 

10.                               Severability

 

If a court of competent jurisdiction determines that any clause or provision of
this Option is invalid, illegal or unenforceable, the other clauses and
provisions of the Option shall remain in full force and effect and the clauses
and provisions which are determined to be void, illegal or unenforceable shall
be limited, so that they shall remain in effect to the extent permissible by
law.

 

11.                               Headings

 

The section and subsection headings in this Option are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Option.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Option the day and year first
written above.

 

 

“Optionee”

 

 

 

 

 

 

 

 

 

 

 

 

 

The “Company”

 

 

 

 

Centiv, Inc.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

    Name:

 

 

    Title:

 

14

--------------------------------------------------------------------------------


 

Exhibit A

To the Stock Option Agreement

 

NOTICE OF EXERCISE

 

To:                              Centiv, Inc.

 

 

(1)                                                                                 
The undersigned hereby elects to purchase                         shares of
Common Stock (the “Exercised Shares”) of Centiv, Inc. pursuant to the terms of
the attached restated 2004 Stock Compensation Plan (the “2004 Plan”), and
tenders herewith payment of the exercise price for the Exercised Shares,
together with all applicable transfer taxes, if any.

 

(2)                                                                                 
Please issue a certificate or certificates representing the Exercised Shares in
the name of the undersigned or in such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Signature

 

 

15

--------------------------------------------------------------------------------


 

Optionee:

 

Date of Grant:

 

Exhibit B

To the Stock Option Agreement

 

DATE

 

SHARES PURCHASED

 

PAYMENT
RECEIVED

 

UNEXERCISED
SHARES
REMAINING

 

ISSUING
OFFICER
INITIALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------